Mr. J ustioe Gary delivered the opinion oe the Court. A majority of the court are inclined to believe that the reasons upon which McNulta v. Lockridge, 137 Ill. 270, was decided, should be sufficient to induce a reversal of this judgment. The single question is, will an action lie against a corporation, to which its assets and the control of its affairs have been returned from a receiver appointed by a court of chancery, for injury caused by negligence in the operation of an electric plant of the corporation, during the time of the receiver ? But the opinion in the case cited assumes as unquestioned law, that no action will lie against a corporation under such circumstances, and though what is there said upon the point is perhaps obiter, we may not disregard it, in accordance as it is with the current of authority. With the law in this condition,"it is better, practically, to find out whether the action will lie before incurring further expense in a trial. The judgment that the action will not lie is affirmed.